EXHIBIT 10.16 (REDACTED)

 

CONFIDENTIAL MATERIAL OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION ([* * *] Denotes Omission)

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”), dated as of December 21, 2004, is entered
into by and between IMMUCELL CORPORATION, a corporation organized under the laws
of the State of Delaware and having its principal place of business at 56
Evergreen Drive, Portland, Maine 04103 (“IMMUCELL”), and PFIZER INC., a
corporation organized under the laws of the State of Delaware and operating
through its Pfizer Animal Health Division with a principal place of business at
235 East 42nd Street, New York, New York, 10017 (“PFIZER”).

 

WHEREAS, IMMUCELL owns or controls, or may acquire rights to, certain patents,
patent applications, technology, know-how, trade secrets and scientific and
technical information relating to nisin-based animal health products, including
an intra-mammary pharmaceutical for treatment of bovine mastitis in lactating
cows, and desires to engage a global development and marketing partner to
further develop and commercialize said pharmaceutical in such field;

 

WHEREAS, PFIZER has extensive experience and expertise in the development and
commercialization of animal health pharmaceuticals and desires to acquire
exclusive licenses in the Territory (as defined below) to certain patents,
patent applications, technology, know-how, trade secrets and scientific and
technical information owned, controlled or to be acquired by IMMUCELL for
PFIZER’s further development and commercialization of said pharmaceutical for
use in the designated field; and

 

WHEREAS, IMMUCELL desires to grant such exclusive licenses to PFIZER, all upon
the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the mutual covenants
and agreements provided herein, and intending to become legally bound, IMMUCELL
and PFIZER hereby agree as follows:

 

Section 1. DEFINITIONS.

 

For purposes of this Agreement, the following definitions shall be applicable:

 

1.1 “Affiliate” means any entity directly or indirectly controlled by,
controlling, or under common control with, a party to this Agreement, but only
for so long as such control shall continue. For purposes of this definition,
“control” (including, with correlative meanings, “controlled by”, “controlling”
and “under common control with”) means possession, direct or indirect, of (a)
the power (shared or otherwise) to direct or cause direction of the management
and policies of an entity (whether through ownership of securities or
partnership or other

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests.

 

1.2 “Business Day” means a day other than a Saturday, Sunday, bank or other
public holiday in New York, New York.

 

1.3 “Clinical Study” means a clinical study or studies addressing, without
limitation, sub-clinical and clinical mastitis, with study design and
statistical power intended to meet the requirements for approval of an NADA for
the Licensed Product, including, without limitation those studies specified in
Exhibit A attached hereto.

 

1.4 “Competing Product” means any nisin-based intra-mammary product for
treatment of bovine mastitis in lactating cows, other than the Licensed Product.

 

1.5 “Confidentiality Agreements” mean those certain Mutual Confidentiality
Agreements between IMMUCELL and Pfizer Limited, dated January 8, 2004, as
thereafter amended, and August 17, 2001.

 

1.6 “Contract Manufacturer” means any third party manufacturer approved or
designated by PFIZER, and identified to IMMUCELL by written notice, to fill
plastets with Raw Material for purposes of conducting PFIZER’s clinical
development plan, and/or to manufacture Licensed Product designed for commercial
distribution or any other purpose permitted under the terms of this Agreement.

 

1.7 “CVM” means the United States Center for Veterinary Medicine and any
successor agency thereto.

 

1.8 “Drug Product” means Raw Material further manufactured to finished, sterile
intra-mammary unit dose (“plastet”) generally known as MastOut®. For purposes of
clarification only, “Active Drug Product” shall mean Drug Product with Raw
Material, and “Placebo Drug Product” shall mean Drug Product without Raw
Material.

 

1.9 “Effective Date” means the date that this Agreement has been fully executed
by IMMUCELL and PFIZER.

 

1.10 “EMEA” means the European Medicines Agency and any successor agency
thereto.

 

1.11 “European Patent Convention Countries” means countries under the European
Patent Convention, which includes, for example, the United Kingdom, Spain,
Italy, France, The Netherlands, Ireland, Sweden and Germany.

 

1.12 “European Union” means Member States as of the Effective Date consisting of
Austria, Belgium, Cyprus, Czech Republic, Denmark, Finland, Estonia, France,
Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
The Netherlands, Poland, Portugal, Slovakia, Slovenia, Spain, Sweden, and the
United Kingdom, as well as any

 



--------------------------------------------------------------------------------

country within the Territory which by execution of an accession treaty becomes a
Member State during the Term.

 

1.13 “Field” means the use of nisin-based intra-mammary agents in the treatment
of clinical and sub-clinical bovine mastitis in lactating cows.

 

1.14 “Governmental Authority” means any court, agency, department, authority or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision.

 

1.15 “IMMUCELL Confidential Information” means all information about any element
of IMMUCELL Technology, as well as any other information regarding the business
or operations of IMMUCELL, that (A) is disclosed by IMMUCELL to PFIZER or its
Affiliates during the Term of this Agreement and, if in written form, designated
“confidential” by IMMUCELL at the time of disclosure or, if in oral form,
memorialized in writing as “confidential” and delivered to PFIZER within thirty
(30) days after disclosure, or (B) was deemed confidential and supplied by
IMMUCELL to PFIZER prior to the Term of this Agreement under the Confidentiality
Agreements (and, to the extent such prior disclosure was made after November 1,
2004, is memorialized in writing as confidential within 60 days after the
Effective Date), except to the extent that PFIZER can show that such information
(i) as of the date of disclosure to PFIZER, was already lawfully in PFIZER’s
possession free from any obligation to keep it confidential at the time of
receipt from the other party; or (ii) was or is, now or in the future, public
knowledge through no act or omission of PFIZER or its officers, employees,
agents, subcontractors, sublicensees, distributors or Affiliates; or (iii) was
lawfully obtained by PFIZER from a third party having the right to disclose it
free from any obligation of confidentiality; or (iv) was independently developed
by or for PFIZER without violating the terms of this Agreement or the
Confidentiality Agreements; or (v) is, in the reasonable opinion of legal
counsel, required to be disclosed under Law; provided that, in the case of (v),
PFIZER (x) provides IMMUCELL sufficient prior notice (to the extent practicable)
of such disclosure and agrees to cooperate, at the request and sole expense of
IMMUCELL with IMMUCELL’s efforts to preserve the confidentiality of such
information and (y) complies with Section 7.1(b) hereof.

 

1.16 “IMMUCELL Improvements” shall have the meaning set forth in Section 6.3
hereof.

 

1.17 “IMMUCELL Patent Rights” means all Patent Rights within IMMUCELL
Technology, including the Patent Rights listed in Exhibit B attached hereto.

 

1.18 “IMMUCELL Technology” means Technology that is or was:

 

(a) developed by employees of or consultants to IMMUCELL alone or jointly with
third parties including, without limitation, IMMUCELL Improvements; or

 

(b) acquired by purchase, license, assignment or other means from third parties
by IMMUCELL.

 



--------------------------------------------------------------------------------

1.19 “Launch” means the first shipment of the Licensed Product for commercial
sale by or for PFIZER, its Affiliates or its sublicensees to an unaffiliated
third party after receipt by PFIZER of the first Registration for the Licensed
Product.

 

1.20 “Law” or “Laws” means all laws, statutes, rules, regulations, orders,
judgments and/or ordinances of any Governmental Authority.

 

1.21 “Licensed Product” means the animal health pharmaceutical MastOut® or any
other animal health pharmaceutical, the manufacture, use, sale, offer for sale
or importation of which, in the absence of a license, would infringe any of the
IMMUCELL Patent Rights or utilizes any IMMUCELL Technology.

 

1.22 “Major EU Markets” means the United Kingdom, France, Germany Spain, Italy
and The Netherlands.

 

1.23 “Marketing Authorization Application” means the equivalent of an NADA,
submitted under the EMEA or any comparable application required by a
Governmental Authority in any country in the Territory.

 

1.24 “NADA” means a New Animal Drug Application submitted under the CVM or any
comparable application required by a Governmental Authority in any other country
in the Territory.

 

1.25 “Net Sales” means, subject at all times to Sections 5.1 and 5.2, gross
sales of PFIZER, its Affiliates and sublicensees or distributors of Licensed
Product to third parties, less bad debts related to the Licensed Product (with
any subsequent adjustments for bad debts being appropriately credited to or
accrued against Net Sales for the period in which the adjustment occurs), normal
and customary trade discounts actually allowed or accrued, credits or allowances
for rejected or returned Licensed Product previously sold, taxes the legal
incidence of which falls on the purchaser and is separately shown on the
seller’s invoices and transportation, insurance and postage charges, if prepaid
by PFIZER, any of its Affiliates or any sublicensee of PFIZER and billed on the
seller’s invoices as a separate item, and compulsory payments and rebates,
accrued, paid or deducted pursuant to governmental regulations or agreements
(other than employment agreements or agreements with Affiliates) with third
parties (provided such agreements with third parties are identified and made
available to IMMUCELL for review and deductions relating to such agreements are
identified separately in any statements pursuant to Section 5.3). Net Sales
shall be determined from books and records maintained by PFIZER, its Affiliates
and sublicensees in accordance with generally acceptable accounting principles
in the United States, consistently applied.

 

1.26 [* * *]

 

1.27 [* * *]

 

1.28 “Nutrition 21” means Nutrition 21, Inc., a New York corporation (formerly
known as AMBI Inc.).

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

1.29 “Nutrition 21 Agreements” shall have the meaning set forth in Section 11.1
hereof.

 

1.30 “Patent Rights” means all the patents and patent applications issuing as
patents relating to PFIZER Technology or IMMUCELL Technology, including all
continuations, continuations-in-part, divisionals, provisionals and renewals,
and letters of patent granted with respect to any of the foregoing, patents of
addition, supplementary protection certificates, registration or confirmation
patents and all reissues, re-examinations and extensions thereof. Patent Rights
shall also include any patent restoration or extension period granted by a
Governmental Authority, including but not limited to the compensation for patent
term lost during the clinical trial or regulatory approval process.

 

1.31 “PFIZER Confidential Information” means all information about any element
of PFIZER Technology, as well as any other information regarding the business or
operations of PFIZER, that (A) is disclosed by PFIZER to IMMUCELL or its
Affiliates during the Term of this Agreement and, if in written form, designated
“Confidential” in writing by PFIZER at the time of disclosure or, if in oral
form, memorialized in writing as “confidential” and delivered to IMMUCELL within
thirty (30) days after disclosure, and (B) was deemed confidential and supplied
by PFIZER to IMMUCELL prior to the Term of this Agreement under the
Confidentiality Agreements (and, to the extent such disclosure was made orally
after November 1, 2004, is memorialized in writing as confidential within 60
days after the Effective Date), except to the extent that IMMUCELL can show that
such information (i) as of the date of disclosure to IMMUCELL, was already
lawfully in IMMUCELL’s possession free from any obligation to keep it
confidential at the time of receipt from the other party; or (ii) was or is, now
or in the future, public knowledge through no act or omission of IMMUCELL or its
officers, employees, agents, subcontractors, sublicensees, distributors or
Affiliates; or (iii) was lawfully obtained by IMMUCELL from a third party having
the right to disclose it free from any obligation of confidentiality; or (iv)
was independently developed by or for IMMUCELL without violating the terms of
this Agreement or the Confidentiality Agreements; or (v) in the reasonable
opinion of legal counsel, is required to be disclosed under Law; provided that,
in the case of (v), IMMUCELL provides PFIZER at least three Business Days’ prior
notice (to the extent practicable) of such disclosure and agrees to cooperate
with PFIZER’s efforts to preserve the confidentiality of such information and
(y) complies with Section 7.1(b) hereof.

 

1.32 “PFIZER Quarter” means each of the four (4) thirteen (13) week periods (i)
with respect to the United States, commencing on January 1 of any year, and (ii)
with respect to any country in the Territory other than the United States,
commencing on December 1 of any year.

 

1.33 “PFIZER Patent Rights” means all Patent Rights within PFIZER Technology.

 

1.34 “PFIZER Technology” means Technology that is or was:

 

(a) developed by employees of or consultants to PFIZER alone or jointly with
third parties; or

 



--------------------------------------------------------------------------------

(b) acquired by purchase, license, assignment or other means from third parties
by PFIZER, except that Technology acquired under this Agreement shall constitute
Pfizer Technology only to the extent expressly provided herein.

 

1.35 “Raw Material” means pharmaceutical-grade nisin.

 

1.36 “Registrations” means the marketing authorizations or approvals issued by
the competent Governmental Authority of any country in the Territory, including
without limitation, the CVM and the EMEA.

 

1.37 “Technology” means and includes all materials, technology, data, technical
and scientific information, intellectual property, know-how, expertise and trade
secrets that relate to or are used in connection with the manufacture of Raw
Material for use in the intra-mammary treatment of bovine mastitis.

 

1.38 “Territory” means the entire world.

 

1.39 “Trademark” means the MastOut® trademark, tradename and related rights with
respect to the Licensed Product.

 

1.40 “Valid Claim” means any claim from an issued and unexpired patent included
within the IMMUCELL Patent Rights or PFIZER Patent Rights which has not been
revoked or held unenforceable or invalid by a final, nonappealable decision of a
court or other Governmental Authority of competent jurisdiction or unappealed
within the time allowable for appeal, and which has not been admitted to be
invalid or unenforceable by IMMUCELL (as to IMMUCELL Patent Rights) or PFIZER
(as to PFIZER Patent Rights), through reissue, disclaimer or otherwise.

 

Section 2. LICENSE AND ADDITIONAL RIGHTS.

 

2.1 Exclusive License and Right to Sublicense.

 

(a) Subject to the terms of this Agreement including, without limitation,
Section 2.1(b) hereof, IMMUCELL hereby grants to PFIZER, and PFIZER hereby
accepts: (i) an exclusive sublicense under the IMMUCELL Patent Rights to the
patents set forth in Exhibit B which are listed as “Licensed from Nutrition 21”,
including the right to sublicense, under the said IMMUCELL Patent Rights to
develop, make, have made, use, sell, offer for sale and import Licensed Product
in the Field in the Territory, (ii) an exclusive license under the IMMUCELL
Patent Rights to the patents and patent applications (and any patents issuing
therefrom) set forth in Exhibit B which are listed as “Patents and Applications
Filed by IMMUCELL”, including the right to sublicense, to use IMMUCELL
Technology and IMMUCELL Confidential Information for the purpose of the
development, manufacture, use, sale, offer for sale and importation of Licensed
Product in the Field in the Territory, (iii) an exclusive license to IMMUCELL
Technology which does not encompass the IMMUCELL Patent Rights set forth in
Section 2.1(a)(i) and (ii), to develop, make, have made, use, sell, offer for
sale and import Licensed Product in the Field in the Territory, including the
right to sublicense, and (iv)

 



--------------------------------------------------------------------------------

(b) an exclusive license, including the right to sublicense, to use and register
the Trademark (collectively, the “License”). Any and all rights to sublicense
the License granted hereunder shall be subject to the terms and conditions of
this Agreement.

 

(c) PFIZER may sublicense any of its rights under Section 2.1(a)(i) of this
Agreement to a third party (including a sublicense of manufacturing rights to a
Contract Manufacturer), and make disclosures of IMMUCELL Confidential
Information to such third party, only if (i) such third party is a Qualified
Person (as defined below) and agrees to comply with the terms of this Agreement
(including without limitation the confidentiality provisions hereof) and (ii)
PFIZER gives notice of such third party to IMMUCELL at least three Business Days
before entering into an agreement with any such third party. PFIZER agrees to
provide a copy of each such third party agreement to IMMUCELL, PFIZER having the
right to redact financial information from such copies. For purposes of this
paragraph, a “Qualified Person” is a person or entity that is not otherwise
involved in the manufacture of any Nisin Preparations, as defined hereinbelow
(other than manufacture for delivery to, or for the benefit of, A&B, Nutrition
21, IMMUCELL, or their respective affiliates); “Nisin Preparations” means all
products containing a measurable concentration of any form, variant, or
derivative of nisin for incorporation into food additives for food preservation,
food preservatives and food preservation methods or for human health products;
and “A&B” means Aplin & Barrett, Limited, the company with whom Nutrition 21
entered into a License Agreement dated as of December 12, 1996.

 

2.2 Term of License Grant. Unless terminated earlier pursuant to Section 10, the
License in each country shall commence on the Effective Date, and shall
terminate, on a country-by-country basis on the latest date on which the
Licensed Product is covered by a Valid Claim under the IMMUCELL Patent Rights in
that country, or ten (10) years from the Launch of the Licensed Product in such
country, whichever is later (the “Initial Term”); provided, however, that any
time prior to termination of the Initial Term the parties may jointly agree in
writing to extend the Initial Term for an additional three (3) year period, and
thereafter may at any time jointly agree in writing to extend any such renewal
term(s) for successive three-year periods (each, a “Renewal Term” and
collectively with the Initial Term, the “Term”).

 

2.3 Additional Rights Outside the Field; Exclusivity.

 

(a) IMMUCELL shall be entitled to manufacture or have manufactured
non-pharmaceutical grade nisin for applications outside the Field, subject at
all times to the terms, conditions and restrictions contained in this Agreement.

 

(b) IMMUCELL agrees not to manufacture or have manufactured, directly or
indirectly, Raw Material for applications outside the Field unless IMMUCELL
first offers PFIZER an opportunity in writing to manufacture or supply, directly
or indirectly, such Raw Material on substantially equivalent terms. PFIZER shall
have sixty (60) days from receipt of such offer to communicate, in writing, its
acceptance or rejection thereof. In the event PFIZER communicates its
acceptance, the parties shall in good faith promptly negotiate and enter into a
separate agreement setting forth the terms and conditions for

 



--------------------------------------------------------------------------------

such manufacture or supply. In the event PFIZER does not accept the offer within
the stated 60-day period, or if the parties for any reason fail to reach
agreement on terms within ninety (90) days after PFIZER’s written acceptance of
the offer, IMMUCELL shall be permitted to manufacture or have manufactured,
directly or indirectly, Raw Material solely for applications outside the Field,
subject at all times to the terms, conditions and restrictions contained in this
Agreement.

 

(c) In respect of IMMUCELL Technology, but subject to Section 2.4 below,
IMMUCELL retains all rights, including the right to sublicense, to develop,
make, have made, use, sell, offer for sale and import products outside the
Field, including without limitation nisin-based products for treatment of
mastitis in non-lactating cows.

 

2.4 Additional Products. In the event that IMMUCELL should develop, acquire
rights to or obtain, directly or indirectly, any other intra-mammary nisin-based
animal health product during the Term of this Agreement, IMMUCELL agrees that
PFIZER shall have the option to acquire exclusive distribution rights to such
products, with distribution terms to be set forth in a separate agreement,
negotiated promptly and in good faith; provided, however, that negotiations for
such rights shall be limited in time to six (6) months after written notice to
PFIZER by IMMUCELL of its development of, acquisition of rights to or obtaining
such products. Any such notice shall include, at a minimum, a reasonably
detailed description of technical and scientific information, ownership rights,
clinical data and fields of application.

 

Section 3. CLINICAL DEVELOPMENT AND COMMERCIALIZATION.

 

3.1 Clinical Development Plan. After the Effective Date, PFIZER shall have the
exclusive right to, and responsibility for, preparing and implementing a
clinical development plan, including the Clinical Studies as set forth in
Exhibit A, for developing the Licensed Product and obtaining the Registrations.
All decisions with respect to the creation, modification and implementation of
such development plans shall be made by PFIZER in its sole discretion. PFIZER
shall be solely responsible for conducting all Clinical Studies and for costs
related thereto.

 

3.2 Joint Steering Committee. The parties shall establish a joint steering
committee (the “Joint Steering Committee”) for the sole purpose of monitoring
progress of PFIZER’s clinical development plan for the Licensed Product. The
Joint Steering Committee shall consist of four (4) persons (or such greater
number as the parties agree), with an equal number of representatives of PFIZER
and IMMUCELL, and shall meet at least quarterly, or with such other frequency as
the parties shall mutually agree, during the period commencing immediately after
the Effective Date and ending on the Launch of the Licensed Product (the
“Initial Period’) and as mutually agreed-upon thereafter, either in person at a
location to be designated by PFIZER, or by videoconference or teleconference.

 

3.3 Clinical Supply.

 

(a) IMMUCELL shall use commercially reasonable efforts to make available to
PFIZER by March 31, 2005, but in no event later than December 31, 2005, [* * *]

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

finished plastets of Active Drug Product and [* * *] finishe[d] plastets of
Placebo Drug Product for purposes of PFIZER conducting the US Clinical Study
trials (collectively, “Clinical Supply”), it being understood that IMMUCELL’s
failure to deliver Clinical Supply prior to December 31, 2005 shall not, in and
of itself, be deemed to constitute a breach of this Agreement. Such Clinical
Supply shall be of a suitable specification to allow: (i) registerable efficacy
trials to be initiated by PFIZER and (ii) registerable VICH stability Drug
Product studies to be initiated by IMMUCELL. After delivery of the Clinical
Supply, IMMUCELL shall make best efforts to furnish (subject to reimbursement by
PFIZER at IMMUCELL’s cost, with no markup permitted) such additional Drug
Product plastets and/or Raw Material as PFIZER may reasonably request in writing
for purposes of those US Clinical Study trials. IMMUCELL shall bear the cost of
all Raw Material contained within the Clinical Supply, and PFIZER shall pay
IMMUCELL for the cost of manufacture of the Clinical Supply plastets and any
such additional Drug Product plastets and/or Raw Material requested by PFIZER,
each within 30 days from receipt of IMMUCELL’s invoice therefor. Exhibit A
attached hereto shall contain mutually agreed quality requirements for the
Clinical Supply.

 

(b) PFIZER shall have sole responsibility for approving the Contract
Manufacturer to create Clinical Supply from the Raw Material, and PFIZER hereby
consents to the selection of [* * *] as the Contract Manufacturer for such
purpose.

 

(c) IMMUCELL shall be solely responsible for the characterization of minor nisin
variants/impurities, validation of all required analytical methods agreed to by
the parties and transfer of such methods to PFIZER or the Contract Manufacturer,
and for IMMUCELL’s costs related to these studies. IMMUCELL shall provide access
to PFIZER personnel as necessary for training as part of the transfer process.
IMMUCELL shall be solely responsible for conducting stability studies on
Clinical Supply “Drug Product” subject to CVM guideline 73. PFIZER shall ensure
that IMMUCELL receives [* * *] finished plastets for this purpose from the
initial Clinical Supply.

 

3.4 Regulatory Matters; Product Attributes.

 

(a) Subject to its rights to terminate this Agreement, PFIZER agrees to use
commercially reasonable efforts to obtain registration of the Licensed Product,
at least in the United States and Major EU Markets, within the time frames
contemplated by this Agreement. PFIZER shall be responsible for the preparation,
submission and prosecution of regulatory dossiers, including the NADA, the
Marketing Authorization Application and their equivalents, of Licensed Product
to Governmental Authorities in all markets in the Territory; all such filings
shall be at PFIZER’s sole discretion. To assist PFIZER in its regulatory
activities, IMMUCELL shall provide technical support and grant PFIZER access to
existing data, including without limitation, IMMUCELL Technology.

 

(b) IMMUCELL shall use commercially reasonable efforts to prepare and deliver to
PFIZER the documentation for the CMC section of the regulatory dossier by no
later than [* * *], but the dossier shall be drafted and submitted to the CVM by
PFIZER.

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

(c) All NADA’s, Marketing Authorization Applications and their equivalents in
other Territories, shall be owned and maintained by PFIZER, subject to Section
10.4 below.

 

(d) PFIZER shall have sole responsibility for determining the attributes of the
Licensed Products and achievable claims related thereto.

 

(e) PFIZER shall be responsible, at its sole cost and discretion, for pursuing
additional claims related to the Licensed Product. Any studies that are required
for enhancements to the Licensed Product shall be monitored by the Joint
Steering Committee.

 

3.5 Manufacturing and Marketing.

 

(a) PFIZER shall have sole responsibility for approving the Contract
Manufacturer (including itself) to create Raw Material and/or Licensed Product.
PFIZER agrees to consider an assignment by IMMUCELL of that certain Contract
Manufacture Agreement between IMMUCELL and [* * *] in draft form dated March 19,
2003 (the “[* * *] Agreement”), taking into account PFIZER’s supply and quality
requirements, but reserves the right to condition any such assignment and
assumption by PFIZER on [* * *] making such amendments to the [* * *] Agreement
as may be requested by PFIZER in its sole discretion with prior notice to
IMMUCELL. IMMUCELL agrees to cooperate with PFIZER in furtherance of any such
negotiations. In the event PFIZER or [* * *] declines any such assignment or
assumption for any reason, and provided that PFIZER does not in connection
therewith enter into any similar replacement agreement with [* * *] IMMUCELL
shall bear any costs of terminating the [* * *] Agreement.

 

(b) Subject to its rights to terminate this Agreement, PFIZER agrees to use
commercially reasonable efforts to commercialize the Licensed Product, in at
least the United States and Major EU Markets, within the time frames
contemplated by this Agreement. Upon its receipt of notice from PFIZER
identifying the commercial manufacturer (being either PFIZER or its designated
Contract Manufacturer), IMMUCELL shall aid in the transfer of the manufacturing
process for Raw Material and Licensed Product to such commercial manufacturer in
accordance with the specifications set forth in Exhibit C attached hereto.

 

(c) No later than six (6) months after establishing the commercial manufacture
operations in accordance with sub-section (a) above, PFIZER or its designated
Contract Manufacturer shall supply up to a maximum of [* * *] of Raw Material to
IMMUCELL per calendar year during the Term, free of charge, for the sole purpose
of IMMUCELL’s investigations.

 

(d) PFIZER shall be solely responsible for all aspects of distribution, sales
and marketing of the Licensed Product, and all related expenses. IMMUCELL’s name
shall appear on product packaging as co-inventor/developer, in a format
reasonably acceptable to IMMUCELL.

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

Section 4. FEES AND ROYALTIES.

 

4.1 Fees. In consideration of the rights granted hereunder, and subject to the
terms and conditions of this Agreement, PFIZER shall pay to IMMUCELL the
following license fees:

 

(a) One Million Five Hundred Thousand Dollars (US$1,500,000) payable on the
Effective Date by wire transfer according to instructions provided in writing by
IMMUCELL;

 

(b) $[* * *] payable 18 months after the Effective Date or, if earlier, within
forty-two (42) days of IMMUCELL’s invoice issuable to PFIZER after the
successful transfer by IMMUCELL to PFIZER or its designated Contract
Manufacturer of a commercially viable manufacturing process for Raw Material;
provided, however, that the criteria for successful transfer shall be at
PFIZER’s sole decision;

 

(c) $[* * *] payable within forty-two (42) days of completion of the Clinical
Study in the United States; provided, however, that if PFIZER during such 42-day
period gives notice of termination pursuant to Section 10.2(c) of this
Agreement, then such amount shall not be deemed to have become payable;

 

(d) $[* * *] payable within forty-two (42) days of acceptance by the CVM of
PFIZER’s NADA submission for the Licensed Product in the United States;
provided, however, that if PFIZER during such 42-day period gives notice of
termination pursuant to Section 10.2(c) of this Agreement, then such amount
shall not be deemed to have become payable;

 

(e) $[* * *] payable within forty-two (42) days of the date of first acceptance
by the EMEA of PFIZER’s Marketing Authorization Application for the Licensed
Product in Europe; provided, however, that if PFIZER during such 42-day period
gives notice of termination pursuant to Section 10.2(c) of this Agreement, then
such amount shall not be deemed to have become payable;

 

(f) $[* * *] payable within forty-two (42) days of IMMUCELL’s invoice issuable
to PFIZER after the last to file of either (i) a European National Phase
Application of International Patent Application No. PCT/US03/31986 (entitled
“Method of Purifying Lantibiotics”) in one of the European Patent Convention
Countries, or (ii) a new United States patent application which claims a Nisin A
Composition intended for use as a pharmaceutical preparation for intra-mammary
infusion; and

 

(g) $[* * *] payable within forty-two (42) days of IMMUCELL’s invoice issuable
to PFIZER following the issuance of a patent maturing from the European National
Phase Application referred to in Section 4.1(f)(i), with claims directed toward
a method for purifying nisin.

 

PFIZER agrees to give IMMUCELL prompt notice of any approval or other event
giving rise to payment obligations under subsections (c), (d), or (e) above, and
IMMUCELL shall then

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

promptly issue Pfizer an invoice for the relevant payment. Except as expressly
stated in this Section 4.1, no payments shall be due or owing in respect of any
other approvals of any Governmental Authority sought and/or obtained by PFIZER
or IMMUCELL in any other countries within the Territory.

 

4.2 Payments for Certain Filing Delays.

 

(a) In addition to the payments under Section 4.1, and subject to the terms and
conditions of this Agreement including, without limitation, the provisos set
forth in sub-section (b) hereinbelow, in the event PFIZER fails to file the
complete administrative NADA with the CVM by [* * *], then PFIZER shall pay to
IMMUCELL the following amounts by the following dates until such time as such
filing is made:

 

(i) $[* * *] for each calendar quarter ending [* * *], payable within forty-two
(42) days after the end of each such quarter;

 

(ii) $[* * *] for each calendar quarter ending [* * *], payable within forty-two
(42) days after the end of each such quarter;

 

(iii) $[* * *] for each calendar quarter ending September [* * *], payable
within forty-two (42) days after the end of each such quarter; and

 

(iv) $[* * *] for each calendar quarter after the calendar quarter ending [* *
*], payable within forty-two (42) days after the end of each such quarter.

 

(b) The timing of all of the payments specified in sub-section (a) above are
expressly conditioned upon IMMUCELL:

 

(i) providing PFIZER with Clinical Supply in accordance with Section 3.3(a)
before March 31, 2005 to allow: (A) registerable efficacy trials to be initiated
by PFIZER and (B) registerable VICH stability drug product studies to be
initiated by IMMUCELL;

 

(ii) preparing and transferring to PFIZER all CMC documentation in a suitable
form, as reasonably requested by PFIZER, prior to end of 2005; and

 

(iii) otherwise cooperating with PFIZER and fulfilling its obligations as
specified in the License Agreement.

 

(c) If any of the obligations specified in sub-section (b) above are not met by
IMMUCELL for any reason, the timing of payments specified in sub-section (a)
above shall be adjusted on a month-to-month basis in line with the delays caused
thereby.

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

4.3 Royalty Payments. In addition to the payments under Section 4.1 and Section
4.2, and subject to the terms and conditions of this Agreement, PFIZER shall pay
to IMMUCELL with respect to the Licensed Product:

 

(a) [* * *]% of Net Sales for the portion of Net Sales of Licensed Product in a
calendar year in the Territory less than or equal to $[* * *]; plus

 

(b) [* * *]% of Net Sales for the portion of Net Sales of Licensed Product in a
calendar year in the Territory greater than $[* * *].

 

4.4 Guaranteed Minimum Royalties for Designated Territories. Notwithstanding
anything contained in this Agreement to the contrary, so long as this Agreement
remains in effect and following approval of the NADA or Marketing Authorization
Application by the CVM or EMEA, whichever shall first occur, PFIZER shall be
obligated to pay IMMUCELL guaranteed minimum royalties for the United States and
for the European Union (“Minimum Royalties”) as set forth in Exhibit D attached
hereto, at all times taking into account the payments made under Section 4.3 for
the United States or European Union, respectively, it being acknowledged and
agreed that Minimum Royalties shall be due regardless of commercial sales of
Licensed Product.

 

4.5 Duration of Royalty Payments. Payments under Section 4.3 on Net Sales in a
given country shall continue until the expiration of the Term in such country.

 

4.6 Suspension of Further Payment Obligations. Notwithstanding the foregoing,
upon due termination by PFIZER of this Agreement for any reason, PFIZER shall
have no further obligation to make any payments specified in Sections 4.1, 4.2,
4.3 or 4.4 after the effective date of termination; provided, however, that any
such payments made by PFIZER or otherwise accrued prior to the effective date of
termination (except for those referenced in Sections 4.1 (c), (d) and (e) as not
having become payable) shall not be refundable.

 

Section 5. ACCOUNTING AND PROCEDURES FOR PAYMENT.

 

5.1 Inter-Company Sales. Sales between or among PFIZER, its Affiliates or
sublicensees (except for sales to end users) shall not be counted toward Net
Sales. PFIZER shall be responsible for payments on Net Sales of its Affiliates
or sublicensees.

 

5.2 Calculation of Net Sales. All payments under Section 4 shall be computed and
paid in United States dollars. For the purposes of determining the amount of
royalties due under Section 4.3 for the relevant PFIZER Quarter, the amount of
Net Sales in respect of sales originally denominated in a foreign currency shall
be computed by converting such foreign currency amount into U.S. dollars at the
prevailing commercial rate of exchange for purchasing dollars with such foreign
currency as published in the Wall Street Journal for the close of the last
Business Day of the PFIZER Quarter for which the relevant royalty payment is to
be made to IMMUCELL.

 

5.3 Royalty Payments and Reports. PFIZER shall make royalty payments to IMMUCELL
with respect to each PFIZER Quarter within 90 days after the end of each such
period, and each payment shall be accompanied by a report identifying the
country, Net Sales for each such country for the relevant PFIZER Quarter, and
the amount payable to IMMUCELL, as well as computation thereof including any
applicable offset. In addition, PFIZER shall use reasonable efforts, based on
its current monitoring procedures used to track other similar

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

products, to provide IMMUCELL with sales estimates on a quarterly basis in
regions where such procedures are commonly used, but shall not be obliged to
provide binding estimates, it being understood that (i) such estimates shall not
be used for calculation of royalties, and (ii) a failure to provide such
estimates shall not be deemed to constitute a breach of this Agreement. Subject
to Section 7.4, said reports shall be kept confidential by IMMUCELL and not
disclosed to any other party other than IMMUCELL’s accountants or attorneys, who
shall be obligated to keep such information confidential, and such information
and reports shall only be used for purposes of this Agreement,.

 

5.4 Method of Payments. All payments hereunder shall be made by electronic
transfer in immediately available funds via either a bank wire transfer, an ACH
(automated clearing house) mechanism, or any other means of electronic funds
transfer, at PFIZER’s election, to such bank account as IMMUCELL shall designate
in writing at least five Business Days before the payment is due. In the event
that any payment due hereunder is not paid when due, such payment obligation
shall bear interest from the date on which the payment was due and payable, at
7.5% per annum.

 

5.5 Inspection of Records. PFIZER shall, and shall cause its Affiliates and
sublicensees to, keep for two (2) years from the date of each payment of
royalties complete and accurate records of gross sales of Licensed Product, Net
Sales of Licensed Product, and amounts payable hereunder to IMMUCELL for the
Licensed Product, all in sufficient detail to allow the accruing royalties to be
determined accurately. IMMUCELL shall have the right for a period of two years
after receiving any report or statement with respect to royalties due and
payable to appoint at its expense an independent certified public accountant
reasonably acceptable to PFIZER to inspect the relevant records of PFIZER, and
its relevant Affiliates or sublicensees as the case may be, to verify such
report or statement. PFIZER shall make such records available for inspection by
such independent certified public accountant during regular business hours at
such place or places where such records are customarily kept, upon prior written
notice of at least ten (10) Business Days’ from IMMUCELL, to verify the accuracy
of the reports and payments. Such accountants may be required by PFIZER to enter
into a reasonably acceptable confidentiality agreement, and in no event shall
such accountants disclose to IMMUCELL any information other than such as relates
to the accuracy of reports and payments made or due hereunder. Such inspection
right shall not be exercised more than once in any calendar year nor more than
once with respect to sales in any given period. IMMUCELL agrees to hold in
strict confidence all information concerning royalty payments and reports, and
all information learned in the course of any audit or inspection, except to the
extent necessary for IMMUCELL to reveal such information in order to enforce its
rights under this Agreement or if disclosure is required by law. The failure of
IMMUCELL to request verification of any report or statement during said two-year
period shall be considered final acceptance of the accuracy of such report, and
neither PFIZER nor its Affiliates or sublicensees shall have any obligation to
maintain records pertaining to such report or statement beyond said two-year
period. The results of each inspection, if any, shall be binding on both parties
unless PFIZER objects, by delivery to IMMUCELL of a written notice of
objections, within thirty (30) days of receipt of a report of the independent
certified public accountant retained by IMMUCELL. The costs and expenses of the
independent certified public accountant retained by IMMUCELL pursuant to this
Section to review the records of PFIZER or its Affiliates or sublicensees shall
be paid by IMMUCELL; provided, however, that if the results of any review of
such records shall reveal that the Net Sales

 



--------------------------------------------------------------------------------

reported for any period covered by such review shall have been understated by
ten percent (10%) or more, PFIZER shall reimburse IMMUCELL for all such costs
and expenses.

 

5.6 Tax Matters. It is understood and agreed by the parties that any payments
made under Section 4.1 of this Agreement are inclusive of any value added tax
imposed against the payee under applicable Law. In addition, in the event any of
the payments made by PFIZER pursuant to Section 4 are or become subject to
withholding taxes under the Laws of any jurisdiction, PFIZER shall deduct and
withhold the amount of such taxes for the account of IMMUCELL to the extent
required by Law, such amounts payable to IMMUCELL shall be reduced by the amount
of taxes deducted and withheld, and PFIZER shall pay the amounts of such taxes
to the proper Governmental Authority in a timely manner and promptly transmit to
IMMUCELL an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable IMMUCELL to claim such
payment of taxes and will otherwise provide IMMUCELL with reasonable assistance
to enable IMMUCELL to recover its allocable portion of such taxes as permitted
by Law.

 

Section 6. PATENTS, TECHNOLOGY, TRADEMARK AND INFRINGEMENT.

 

6.1 IMMUCELL and PFIZER shall cooperate in connection with the continued
prosecution and maintenance by IMMUCELL of the patents and patent applications
under the IMMUCELL Patent Rights, it being acknowledged and agreed as follows:

 

(i) IMMUCELL agrees to prosecute and maintain all patents and patent
applications under the IMMUCELL Patent Rights in the United States, such
European Patent Convention Countries as Pfizer shall reasonably designate (to
include, without limitation, the Major EU Markets), Australia, New Zealand,
South Africa, Japan, Brazil, Canada, Mexico, Argentina, and such additional
countries as PFIZER may reasonably designate or consent to in writing; provided,
however, that IMMUCELL shall not be required to expend more than $150,000 on
prosecution and maintenance of Patent Rights (including patent counsel fees)
throughout the Term of this Agreement and, except as IMMUCELL may otherwise
agree, shall not be required to expend more than $50,000 on such efforts in any
calendar year during the Term.

 

(ii) The foregoing patent prosecution and maintenance obligations shall extend
to and include such of the IMMUCELL Improvements as IMMUCELL or PFIZER
reasonably selects from time to time for patent prosecution or maintenance.

 

(iii) Subject to the foregoing obligations, if IMMUCELL decides not to prosecute
and/or maintain IMMUCELL Patent Rights in particular countries, or otherwise
decides to abandon such Patent Rights, IMMUCELL shall give PFIZER at least 90
days prior written notice of such decision, provided that the Patent Rights will
not lapse within the 90-day period, and if so, then IMMUCELL shall notify PFIZER
at least 90 days in advance of any non-extendable response date. In all such
cases, PFIZER retains the right (in its discretion) to prosecute and/or maintain
such IMMUCELL Patent Rights at its own expense during the Term.

 



--------------------------------------------------------------------------------

(iv) If PFIZER desires that an application be filed for a patent (including any
extension or supplemental patent protection) on any IMMUCELL Technology relating
to the Raw Material or the Licensed Product, PFIZER shall advise IMMUCELL of the
desired application. Provided that IMMUCELL has no reasonable objection thereto,
IMMUCELL shall thereupon file patent applications as requested, and (subject to
IMMUCELL’s obligations set forth above) PFIZER shall pay all reasonable
expenses, including reasonable fees for patent counsel, for filing and
prosecuting such requested patent applications.

 

(v) PFIZER shall retain full discretion hereunder to prosecute, maintain, or
abandon Patent Rights for any PFIZER Technology, at its own expense.

 

(vi) PFIZER shall have reasonable access to all documentation, filings and
communications to or from the respective patent offices and shall be kept fully
advised as to the status of all pending applications to the extent pertaining to
the Raw Material and Licensed Product. IMMUCELL, its agents and attorneys will
give due consideration to all suggestions and comments of PFIZER regarding any
aspect of such patent prosecutions. IMMUCELL shall likewise have reasonable
access to all documentation, filings and communications to or from the
respective patent offices and shall be kept fully advised as to the status of
all pending PFIZER applications to the extent pertaining to the Raw Material and
Licensed Product. PFIZER, its agents and attorneys will give due consideration
to all suggestions and comments of IMMUCELL regarding any aspect of such patent
prosecutions.

 

The parties acknowledge that the IMMUCELL Patent Rights and Technology include
patents and technology licensed from Nutrition 21 (the “N21 Rights”).
Notwithstanding any provision herein to the contrary, IMMUCELL shall not be
obligated to file additional patent applications under this Section 6 in respect
of N21 Rights except with Nutrition 21’s consent or except as otherwise
permitted under the Nutrition 21 Agreements.

 

6.2 Any new Technology developed by or for PFIZER during the Term will remain
the property of PFIZER and shall constitute PFIZER Technology; provided,
however, that (a) if any such Technology constitutes an improvement to the
manufacture of Raw Material, then PFIZER shall notify IMMUCELL promptly in
writing of any such new Technology, and IMMUCELL shall have an option,
exercisable in writing by IMMUCELL within sixty (60) days after receipt of
notice, to acquire a non-exclusive, world-wide right to sublicense, develop, and
use any such Technology only for animal health applications outside the Field,
with terms of such license to be set forth in a separate agreement, negotiated
promptly and in good faith; provided, however, that negotiations for such rights
shall be limited in time to six (6) months after written notice to IMMUCELL by
PFIZER setting forth a reasonably detailed description of technical and
scientific information, ownership rights, clinical data and fields of
application in respect of such Technology; and (b) such agreement shall provide
that in the event of a termination of this Agreement by PFIZER pursuant to
Section 10.2(c), then all Technology created by or for PFIZER during the Term
shall be subject to the provisions set forth in Section 10.5. Throughout the
Term, PFIZER shall use commercially reasonable efforts to preserve viable

 



--------------------------------------------------------------------------------

samples of all production culture stocks received or developed by PFIZER, and
shall maintain reasonable records of all testing and development work with
respect thereto.

 

6.3 Any new Technology developed or acquired by or for, or licensed to or for
the benefit of, IMMUCELL during the Term, directly or indirectly (“IMMUCELL
Improvements”), will remain the property of IMMUCELL and shall constitute
IMMUCELL Technology. To the extent that IMMUCELL Improvements relate to the
Field (including, without limitation, improvements to the manufacture of Raw
Material), they shall constitute part of the IMMUCELL Technology subject to the
License granted in this Agreement, including without limitation, IMMUCELL Patent
Rights related thereto. IMMUCELL shall notify PFIZER in writing within
forty-five (45) days of the development, acquisition or license of any IMMUCELL
Improvements and new patents under IMMUCELL Patent Rights generated by IMMUCELL
during the Term, and comply with the terms and conditions of this Agreement with
respect thereto.

 

6.4 IMMUCELL agrees that it will, and will cause its Affiliates to, (i) execute
and file such notices and other filings as PFIZER shall reasonably request be
made, from time to time with the United States Patent and Trademark Office and
its foreign equivalents (or any successor agencies) with respect to the rights
granted under this Agreement and (ii) subject to the limitations otherwise
provided herein, take commercially reasonable steps to maintain at all times
during the term of this Agreement ownership of the patents under the IMMUCELL
Patent Rights and the IMMUCELL Technology free and clear of any and all
mortgages, liens, pledges, security interests, charges or other encumbrances and
(iii) as a condition to any transfer of any such patent or IMMUCELL Technology
on and after the date hereof to any Affiliate, require such Affiliate to be
obligated to perform all of IMMUCELL’s obligations under this Agreement as if it
were a party hereto.

 

6.5 If any Valid Claim relating to an issued patent under the IMMUCELL Patent
Rights becomes the subject of a judgment, decree or decision of a court,
tribunal, or other authority of competent jurisdiction, which judgment, decree,
or decision is or becomes final (there being no further right of review) and
adjudicates the validity, enforceability, scope, or infringement of the same,
the construction of such claim in such judgment, decree or decision shall be
followed thereafter in the Territory in determining whether a Licensed Product
is licensed hereunder, not only as to such Valid Claim but also as to all other
Valid Claims in the Territory to which such construction reasonably applies, but
only if this Licensed Product is not covered additionally by IMMUCELL
Technology. If at any time there are two or more conflicting final judgments,
decrees, or decisions with respect to the same Valid Claim, the decision of the
higher tribunal shall thereafter control, but if the tribunal be of equal rank,
then the final judgment, decree, or decision more favorable to such Valid Claim
shall control unless and until the majority of such tribunals of equal rank
adopt or follow a less favorable final judgment, decree, or decision, in which
event the latter shall control.

 

6.6 PFIZER shall take steps to avoid infringement liability to third parties on
a par with steps that PFIZER customarily takes with other products to avoid
infringement liability in similar circumstances. If PFIZER (a) reasonably
determines in good faith that, in order to avoid infringement of any third party
patent not licensed under the IMMUCELL Patent Rights, it is

 



--------------------------------------------------------------------------------

reasonably necessary to obtain a third party license in order to make, use,
sell, offer for sale or import the Licensed Product in a country in the
Territory and to pay a royalty on sales under such license (including, without
limitation, in connection with settlement of a patent infringement claim), or
(b) shall be subject to a final court or other binding order or ruling requiring
the payment of a royalty or other payment to a third party patent holder in
respect of sales of the Licensed Product in a country in the Territory, then the
amount of PFIZER’s royalty payments under Section 4.3 with respect to Net Sales
for the Licensed Product in such country shall be reduced by the lesser of (i)
the amount of the royalty paid under such other license, and (ii) the amount
payable by PFIZER under Section 4.3; provided, however, that in no event shall
the royalty payments otherwise due under Section 4.3 be reduced by the
application of this Section by more than fifty percent (50%) in such country
where third party royalties are paid. In such event, the amount payable for the
United States or European Union (as the case may be, if applicable) under
Section 4.4 shall be reduced by the same amount.

 

6.7 Each of the parties will promptly notify the other in the event of any
potential infringement of a patent under the IMMUCELL Patent Rights by any third
party or any claims of alleged patent infringement by PFIZER or IMMUCELL with
respect to the manufacture, use, sale, offer for sale or importation of the
Licensed Product to the extent such potential infringement or claim relates to
the Raw Material or the Licensed Product. PFIZER shall have the right, but not
the obligation, to defend or institute litigation in connection therewith, and
any such litigation shall be at PFIZER’s expense. IMMUCELL, upon request of
PFIZER, agrees to join in any such litigation at PFIZER’s expense and to
cooperate with PFIZER. If PFIZER fails to defend or prosecute any such action,
IMMUCELL shall have the right upon 60 days prior notice to PFIZER, at IMMUCELL’s
expense and for IMMUCELL’s sole benefit, to defend or institute any such
litigation.

 

6.8 PFIZER shall be entitled to use the Trademark at PFIZER’s sole discretion,
and to register, at PFIZER’s sole expense, the Trademark in any jurisdiction
where it is not so registered as of the Effective Date. In any such case, PFIZER
shall own an exclusive license to the Trademark in those jurisdictions during
the Term. Subject to the foregoing sentence, PFIZER acknowledges that the
Trademark is the exclusive property of IMMUCELL and, upon termination of this
Agreement, shall revert to IMMUCELL in accordance with Section 10.4. PFIZER
shall also be entitled to register and use its own trademark with respect to the
Licensed Product, in its sole discretion. Use of the Trademark by PFIZER or its
Affiliates or sublicensees shall be in good taste and shall not be denigrating
in any way to IMMUCELL or the Trademark. Except for valid sub-licenses granted
by PFIZER in connection with commercial distribution of Licensed Product on
terms consistent with this Agreement, PFIZER shall not use or grant to any other
party the right to use the Trademark without the prior written consent of
IMMUCELL. The parties agree to promptly notify each other of any and all illegal
uses, infringements, limitations or misuses of the Trademark which come to the
their attention and shall assist each other in obtaining protection thereof in
the Territory. PFIZER shall have the right, but not the obligation, to defend or
institute litigation in connection with any infringement or potential
infringement of the Trademark, and any such litigation shall be at PFIZER’s
expense. IMMUCELL, upon request of PFIZER, agrees to join in any such litigation
at PFIZER’s expense and to cooperate with PFIZER. If PFIZER fails to defend or
prosecute any such action,

 



--------------------------------------------------------------------------------

IMMUCELL shall have the right upon 60 days prior notice to PFIZER, at IMMUCELL’s
expense and for IMMUCELL’s sole benefit, to defend or institute any such
litigation.

 

Section 7. CONFIDENTIALITY; PUBLICATION.

 

7.1 Confidentiality.

 

(a) PFIZER and IMMUCELL each agree that during the term of this Agreement and
for at least five (5) years after the expiration or termination hereof, it will:
(a) protect and hold in confidence the Confidential Information of the other
party; (b) not disclose or use, or caused to be disclosed or used, such
Confidential Information to or by any person except with the prior written
consent of the other party or except to the extent reasonably necessary to carry
out its responsibilities under this Agreement or under applicable law; (c)
handle, preserve and protect such Confidential Information with at least the
same degree of care that such party affords its own confidential information;
and (d) use diligent efforts to ensure that each of its agents, representatives,
Affiliates, sublicensees and distributors preserves and protects the
confidentiality of such Confidential Information. A party who discloses to its
agents, representatives, Affiliates, sublicensees and distributors Confidential
Information of the other party shall (i) upon such disclosure, advise such
persons of the confidential nature of such Confidential Information and (ii) be
responsible for any breach of confidentiality by such persons. The foregoing
requirements shall be in addition to those under Section 2.1(b), relating to
disclosures to prospective sublicensees.

 

(b) PFIZER and IMMUCELL each agree that it shall notify the other party of
receipt of any process, subpoena, demand or request by any person to disclose
Confidential Information of the other party, and shall, as soon as practicable
but in no event later than three (3) Business Days from the date of such
receipt, furnish to the other party a copy of such process, subpoena, demand or
request and inform the other party of the circumstances relating thereto. Such
party shall, at its cost and expense, take all reasonable steps to maintain and
protect the confidentiality of the Confidential Information of the other party.
If such party is legally compelled to disclose the Confidential Information of
the other party, then such party may, without liability under this Agreement,
disclose only that portion of such Confidential Information that it is legally
compelled to disclose and shall, within ten (10) days from the date of such
disclosure, furnish to the other party a copy of the Confidential Information
disclosed and all correspondence and communications relating to such disclosure.

 

(c) Notwithstanding the foregoing, PFIZER may disclose IMMUCELL Confidential
Information to (i) Governmental Authorities (A) to the extent desirable to
obtain or maintain government approvals for the Licensed Product within the
Territory and (B) in order to respond to inquiries, requests or investigations;
and (ii) to outside consultants, scientific advisory boards, and non-clinical
and clinical investigators to the extent desirable to develop, register or
market the Licensed Product; provided that PFIZER shall obtain the same
confidentiality obligations from such third parties as it obtains with respect
to its own similar types of proprietary information.

 



--------------------------------------------------------------------------------

7.2 Return of Information. Each of the parties shall, within sixty (60) days
from the date of expiration or termination of this Agreement, return to the
other party or destroy all extant copies of the Confidential Information of the
other party on any tangible medium, accompanied by a written confirmation that
all tangible copies of such Confidential Information have been completely
destroyed and all electronic memories, including archival media, have been
purged of all Confidential Information of the other party; provided, however,
that one (1) tangible copy may be kept for the purpose of enforcement of or
compliance with this Agreement. Notwithstanding any return or destruction of
Confidential Information in accordance with this Section 7.2, the other duties
and obligations of each of the parties under this Agreement, including without
limitation restrictions against use of Confidential Information or Technology of
the other party, shall continue in effect.

 

7.3 Discovery of Breach. Each party shall immediately notify the other party of,
and shall provide all information and documents relating to, any breach of this
Section 7 in respect of the other party’s Confidential Information. Upon the
request of the other party, such party shall at its own expense take all steps
reasonably necessary to recover any and all Confidential Information that may
have been improperly disclosed or used.

 

7.4 Publication. Subject to Section 7.5 below, neither party, without the prior
written approval of the other party, shall originate any publicity, news release
or public announcement, written or oral, whether to the public press,
stockholders or otherwise, relating to this Agreement, the subject matter to
which it relates, performance under it or any of its terms, to any amendment
hereto or performance hereunder (herein referred to as an “Announcement”),
except to the limited extent that such an Announcement (x) is required by Law to
be made, in the opinion of counsel for the party proposing to make such
Announcement (to be confirmed in writing if the other party so requests) or (y)
is contained in a party’s financial statements prepared in accordance with
generally acceptable accounting principles in the United States. A party will
give the other party at least ten (10) days’ advance notice of the text of any
proposed Announcement so that the other party will have an opportunity to
comment upon the Announcement and/or propose non-disclosure of sensitive
information; provided that in the case of an Announcement required by clause (x)
of this Section, the disclosing party will endeavor to give the other party
notice that is reasonable under the circumstances.

 

7.5 Registration and Filing of Agreement. To the extent required by Law, the
parties will file, register or notify (collectively, a “Required Filing”) this
Agreement with appropriate Governmental Authorities. Except as otherwise
provided in this Agreement, each party shall be responsible for its own legal
and other external costs for a Required Filing. For each Required Filing, the
filing party shall (i) provide the other party with reasonable advance written
notice thereof to the extent practicable, and (ii) prior to or commensurate with
any such filing request from the applicable Governmental Authority confidential
treatment of the sensitive provisions of this Agreement, it being acknowledged
and agreed that the parties consider, at a minimum, the royalty rates, milestone
payments and development timelines specified herein to be confidential
information. To the extent practicable, the filing party shall grant the other
party the opportunity to comment on the confidentiality request with respect to
each such Required Filing. The parties shall otherwise cooperate in such
Required Filing(s) and in any contacts with or responses to Governmental
Authorities.

 



--------------------------------------------------------------------------------

Section 8. REPRESENTATIONS AND WARRANTIES.

 

8.1 By IMMUCELL. As of the date hereof, IMMUCELL hereby represents and warrants
to PFIZER as follows:

 

(a) To its knowledge, the issued patents under the IMMUCELL Patent Rights are
valid and enforceable patents, and no third party is infringing any such
patents. IMMUCELL has no information that leads it to believe the patents under
the IMMUCELL Patent Rights are invalid or unenforceable in any material respect.
To its knowledge, none of the manufacture, use or sale by PFIZER of Raw Material
or the Licensed Product would infringe any patents of third parties. IMMUCELL is
the legal and beneficial owner or lawful licensee of all the patents under the
IMMUCELL Patent Rights and all IMMUCELL Technology, and except with respect to
the various rights, conditions and obligations contained within the Nutrition 21
Agreements, (i) no other person, firm, corporation or other entity has any
right, interest or claim in or to and (ii) IMMUCELL has not entered into any
agreement granting any right or interest in such patents or the IMMUCELL
Technology with respect to the Territory. Exhibit B contains a complete and
correct list of all patents and patent applications owned by, or otherwise
licensed to or controlled by, IMMUCELL or any of its Affiliates relating to the
manufacture, use or sale of the Raw Material or the Licensed Product in the
Territory. Except as specified in Exhibit B with respect to licenses of patents
listed as “Patents Licensed from Nutrition 21,” the rights to which have been
obtained by IMMUCELL prior to the date hereof, none of the rights of IMMUCELL or
its Affiliates under the patents under the IMMUCELL Patent Rights have been
licensed to IMMUCELL or its Affiliates from a third party.

 

(b) The Nutrition 21 Agreements constitute (i) the legal, valid and binding
obligations of the parties thereto, enforceable against the parties thereto in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar Laws, or by
general principles of equity, and (ii) insofar as is material to PFIZER’s rights
hereunder within the Field, the entirety of all legally binding obligations
which exist between IMMUCELL and Nutrition 21 as of the Effective Date.

 

(c) IMMUCELL has sufficient right, title and interest to grant the License and
accompanying rights to PFIZER as provided in this Agreement.

 

(d) IMMUCELL has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement by IMMUCELL have been duly and validly
authorized and approved by proper corporate action on the part of IMMUCELL, and
IMMUCELL has taken all other action required by Law, its certificate of
incorporation, by-laws or other organizational documents or any agreement to
which it is a party or to which it may be subject required to authorize such
execution, delivery and performance. Assuming due authorization, execution and
delivery on the part of PFIZER, this Agreement constitutes a legal, valid and
binding obligation of IMMUCELL, enforceable against

 



--------------------------------------------------------------------------------

IMMUCELL in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar Laws.

 

(e) To its knowledge, the execution and delivery of this Agreement by IMMUCELL
and the performance by IMMUCELL contemplated hereunder and thereunder does not
and will not violate any Laws or any order of any court or Governmental
Authority.

 

(f) Neither the execution and delivery of this Agreement nor the performance
hereof by IMMUCELL requires IMMUCELL to obtain any permits, authorizations or
consents from any Governmental Authority or from any other person, firm or
corporation, and such execution, delivery and performance will not result in the
breach of or give rise to any termination of any agreement or contract to which
IMMUCELL may be a party which relates to the IMMUCELL Patent Rights or the
IMMUCELL Technology.

 

(g) There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in Law or in equity, pending or relating to
or, to the best of IMMUCELL’s knowledge, threatened against IMMUCELL, or any of
its Affiliates, in each case in connection with the IMMUCELL Patent Rights, or
the IMMUCELL Technology or relating to the transactions contemplated by this
Agreement.

 

8.2 By PFIZER. As of the date hereof, PFIZER hereby represents and warrants to
IMMUCELL as follows:

 

(a) PFIZER has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement by PFIZER have been duly and validly
authorized and approved by proper corporate action on the part of PFIZER, and
PFIZER has taken all other action required by Law, its certificate of
incorporation or by-laws or any agreement to which it is a party or to which it
may be subject required to authorize such execution, delivery and performance.
Assuming due authorization, execution and delivery on the part of IMMUCELL, this
Agreement constitutes a legal, valid and binding obligation of PFIZER,
enforceable against PFIZER in accordance with its respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws.

 

(b) The execution and delivery of this Agreement and the performance by PFIZER
contemplated hereunder will not violate (subject to obtaining appropriate
governmental health, pricing and reimbursement approvals) any Laws or any order
of any court or Governmental Authority.

 

(c) Neither the execution and delivery of this Agreement nor the performance
hereof by PFIZER requires PFIZER to obtain any permits, authorizations or
consents from any Governmental Authority (subject to obtaining all necessary
CVM, EMEA and their equivalent approvals with respect to the manufacture, use or
sale of the Licensed Product) or from any other person, firm or corporation and
such execution, delivery and

 



--------------------------------------------------------------------------------

performance will not result in the breach of or give rise to any termination of
any agreement or contract to which PFIZER may be a party, except that may
reasonably not be expected to adversely affect the ability to perform its
obligations under this Agreement.

 

(d) There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in Law or in equity, pending or relating to
or, to the best of knowledge of PFIZER, threatened against PFIZER in connection
with or relating to the transactions contemplated by this Agreement.

 

8.3 Disclaimer of Warranties. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED (INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH REGARD TO EACH SUCH
PARTY’S TECHNOLOGY, PATENT RIGHTS, OR CONFIDENTIAL INFORMATION, OR THE PRODUCTS
OR SERVICES DESCRIBED IN THIS AGREEMENT.

 

Section 9. NON-COMPETITION

 

9.1 Except as expressly set forth herein with respect to Licensed Product or as
may be mutually agreed in writing between IMMUCELL and PFIZER, and subject to
the limited exceptions set forth in Sections 2.3, 2.4, 6.2, 6.3 and 9.2, during
the Term of this Agreement and for a period of one (1) year after termination of
this Agreement, neither party nor any of their respective Affiliates or
sublicensees may, directly or indirectly (through a license or otherwise),
develop, commercialize, sell or distribute a Competing Product anywhere in the
Territory; except that in the European Union, and in any other jurisdiction to
the extent that the foregoing period would be unenforceable, then the foregoing
restrictions shall lapse on the fifth anniversary of the Effective Date;
provided, however, that (a) in the event PFIZER terminates this Agreement in
accordance with Section 10.2(c), or in the event IMMUCELL terminates this
Agreement in accordance with Section 9.2 or 10.2(a) or (b), the above-referenced
restriction shall end with respect to IMMUCELL and its Affiliates and
sublicensees on the date of such termination; and (b) in the event PFIZER
terminates this Agreement in accordance with Section 10.2(a) or (b), the
above-referenced restriction shall end with respect to PFIZER on the date of
such termination. Without limitation of the foregoing, each party further agrees
that it shall not grant to any unaffiliated third party the right to engage in
any of the activities proscribed in this Section 9.1. Lapse of the restrictive
period shall not be deemed to grant either party any license to Patent Rights or
Technology of the other party beyond the Term.

 

9.2 Notwithstanding the provisions of Section 9.1 above, which provision shall
not be deemed in breached solely as a result of an acquisition or merger
described in this Section 9.2, if PFIZER acquires a Competing Product through
acquisition or merger, PFIZER shall, within sixty (60) days from the date of
PFIZER’s board approval of such acquisition or merger, notify IMMUCELL as to
whether PFIZER intends to divest its interest in such Competing Product. If
PFIZER elects to divest its interest in such Competing Product, PFIZER shall use
reasonable efforts to identify a third party purchaser to whom PFIZER will
divest its interest in such Competing Product and to enter into a definitive
agreement with such third party for such

 



--------------------------------------------------------------------------------

divestiture as soon as reasonably practicable under the circumstances (which may
be subject to the terms of a Hold Separate Transaction (as defined below) as
applicable). If PFIZER elects not to divest its interest in such Competing
Product or fails to enter into a definitive agreement with a third party to
divest such Competing Product (other than as part of any Hold Separate
Transaction) within ten (10) months after the closing of the acquisition or
merger for which PFIZER has provided IMMUCELL with notice, then IMMUCELL shall
have the option to terminate this Agreement, exercisable upon written notice to
PFIZER given no later than ninety (90) days after the earlier of: (i) PFIZER’s
election not to divest such Competing Product; and (ii) the end of such
ten-month period described above (in the event that PFIZER has elected to divest
such Competing Product in a manner which does not involve a Hold Separate
Transaction). As used herein, a “Hold Separate Transaction” shall mean any “hold
separate” transaction (whether through the establishment of a trust or
otherwise) involving the proposed sale of the applicable Competing Product
pursuant to an agreement with any Governmental Authority responsible for
antitrust laws. The application of this Section 9.2 shall not excuse or postpone
the performance of any party’s obligations under this Agreement.

 

Section 10.  TERM AND TERMINATION.

 

10.1 This Agreement shall be effective as of the Effective Date and shall remain
in effect until the expiration of the last-to-expire Term.

 

10.2 This Agreement shall terminate as follows:

 

(a) If either PFIZER or IMMUCELL materially breaches or materially defaults in
the performance or observance of any of the provisions of this Agreement, and
such breach or default is not cured within sixty (60) days after the giving of
notice by the other party specifying such breach or default, the other party
shall have the right to terminate this Agreement forthwith such termination to
be effective upon the expiration of such sixty-day notice period.

 

(b) If either party is generally unable to meet its debts when due, or makes a
general assignment for the benefit of its creditors, or there shall have been
appointed a receiver, trustee or other custodian for such party for or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by or against such party in bankruptcy or
seeking the reorganization, liquidation, dissolution or winding-up of such party
or any other relief under any bankruptcy, insolvency, reorganization or other
similar act or Law, and any such event shall have continued for sixty (60) days
undismissed, unstayed, unbonded and undischarged, then the other party may, upon
notice to such party terminate this Agreement, such termination to be effective
upon such party’s receipt of such notice.

 

(c) At any time PFIZER, upon thirty (30) days’ notice to IMMUCELL, shall have
the right, at PFIZER’s sole discretion, to terminate this Agreement, such
termination to be effective upon the expiration such thirty-day notice period;
provided, however, that in the event PFIZER desires to terminate the Agreement
pursuant to this Section 10.2(c) at any time after either CVM or the first
European Union authorization or approval of the Licensed Product has been
issued, then the applicable period for notice and expiration

 



--------------------------------------------------------------------------------

shall instead be one hundred eighty (180) days and PFIZER shall use reasonable
efforts to transfer the manufacturing process for Licensed Product to IMMUCELL,
or its designee, at PFIZER’s reasonable cost.

 

10.3 Termination of this Agreement for any reason (x) shall be without prejudice
to IMMUCELL’s right to timely receive (subject to the provisos contained in
Sections 4.1(c), (d) and (e)) all fees and royalties accrued under Sections 4.1,
4.2, 4.3 and 4.4 prior to the effective date of such termination and any other
remedies which either party may otherwise have and (y) shall not release a party
hereto from any indebtedness, liability or other obligation incurred hereunder
by such party prior to the date of termination or expiration and shall not
terminate any right to inspect records as provided herein. Termination of this
Agreement by PFIZER pursuant to Section 10.2(c) shall relieve PFIZER of any
obligation to pay any such fees or royalties which have not accrued prior to the
effective date of termination.

 

10.4 Subject to Section 10.6 below, upon any termination of this Agreement
pursuant to Section 10.2, all licenses and rights granted herein to PFIZER shall
terminate. In addition, PFIZER shall, promptly after termination, unless PFIZER
terminates this Agreement under Section 10.2(a) or (b), (i) transfer to IMMUCELL
ownership of all rights of PFIZER or its Affiliates in governmental or
regulatory filings, rights and approvals (including all NADAs, Marketing
Authorization Applications and their foreign equivalents) relating to the
Licensed Product and the Trademark, (ii) deliver to IMMUCELL all pre-clinical
and clinical data and information in PFIZER’s or its Affiliates’ or
sublicensees’ possession or control relating to the Licensed Product, (iii)
deliver to IMMUCELL all stocks of Licensed Product and producing cultures,
provided that IMMUCELL shall reimburse PFIZER for Licensed Product stocks at
PFIZER’s cost and pay for reasonable shipping expenses incurred in the transfer;
and (iv) deliver to IMMUCELL copies of all reports, records, regulatory
correspondence and dossiers and all other materials or data in PFIZER’s or its
Affiliates’ or sublicensees’ possession or control relating to the clinical
development of Licensed Product.

 

10.5 In addition, upon any termination of this Agreement by PFIZER pursuant to
Section 10.2(c) or by IMMUCELL pursuant to Sections 9.2, or 10.2(a) or (b),
PFIZER shall grant to IMMUCELL a non-exclusive, royalty-free, perpetual license
under PFIZER’s and its Affiliates’ rights in any nisin-related PFIZER Technology
(including any related PFIZER Confidential Information) developed by or for
PFIZER during the Term; provided, however, that any such license to IMMUCELL may
not be sub-licensed by IMMUCELL unless, if requested by IMMUCELL in writing, the
parties agree to reasonable terms of any such sublicense including, without
limitation, reasonable royalties payable with respect thereto.

 

10.6 Notwithstanding anything contained herein to the contrary, in the event
that PFIZER has grounds for valid termination of this Agreement pursuant to
Section 10.2(a) for any action or inaction on the part of IMMUCELL or its
Affiliates constituting (a) fraud, (b) gross and willful misconduct, or (c) a
material violation by IMMUCELL of Section 9.1 (Non-Competition), then PFIZER
shall have the option, exercisable in writing at any time prior to termination
and in its sole discretion, to maintain this Agreement in effect whereupon all
Licenses granted hereunder shall automatically be converted into royalty-free,
non-exclusive licenses for the life of the Patent Rights underlying the Licensed
Product.

 



--------------------------------------------------------------------------------

10.7 Bankruptcy. PFIZER may, in addition to any other remedies available to it
by law or in equity, exercise the rights set forth below by written notice to
IMMUCELL, in the event IMMUCELL shall have become insolvent or bankrupt, or
shall have made a general assignment for the benefit of its creditors, or there
shall have been appointed a trustee or receiver of IMMUCELL or for all or a
substantial part of its property, or any case or proceeding shall have been
commenced or other action taken by or against IMMUCELL in bankruptcy or seeking
reorganization, liquidation, dissolution, winding-up arrangement, composition or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect, and any such event shall have continued for sixty (60) days
undismissed, unbonded and undischarged. All rights and licenses granted under or
pursuant to this Agreement by IMMUCELL are, and shall otherwise be deemed to be,
for purposes of Article 365(n) of the U.S. Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Article 101 of the U.S. Bankruptcy
Code. The parties agree that PFIZER, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against IMMUCELL under the
U.S. Bankruptcy Code, PFIZER shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in their
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon its written request therefor, unless IMMUCELL
elects to continue to perform all of its obligations under this Agreement or (b)
if not delivered under (a) above, upon the rejection of this Agreement by or on
behalf of IMMUCELL upon written request therefor by PFIZER.

 

Section 11.  INDEMNIFICATION.

 

11.1 Indemnification. PFIZER and IMMUCELL will indemnify, defend and hold each
other and each other’s Affiliates, directors, officers and employees
(collectively, “Representatives”) harmless from any and all Losses (as defined
below) arising out of or resulting from a claim by a third party against either
party based on any action or omission of the indemnifying party’s agents,
employees or officers related to its obligations under this Agreement; provided,
however, that the foregoing shall not apply if the claim is found to be based
upon the negligence, recklessness or willful misconduct of the party seeking
indemnification. Notwithstanding the foregoing, PFIZER hereby expressly agrees
to indemnify, defend and hold IMMUCELL and its Representatives harmless from and
against any and all Losses relating to claims arising from clinical trials
pursued by PFIZER or its Affiliates or sublicensees, or the sale of Licensed
Products (including without limitation product liability claims). In addition,
IMMUCELL shall indemnify, defend and hold PFIZER and its Representatives
harmless from and against any and all Losses arising out of or resulting from a

 



--------------------------------------------------------------------------------

claim by a third party that IMMUCELL breached or violated any terms or
conditions involving or relating to those certain license agreements dated as of
December 30, 1999, April 12, 2000, and February 1, 2002, as amended, between
IMMUCELL and Nutrition 21 (the “Nutrition 21 Agreements”), the [* * *]
Agreement, and that certain Development Agreement dated March 19, 2003 between
IMMUCELL and [* * *].

 

11.2 IP Indemnification.

 

(a) PFIZER shall indemnify, defend and hold IMMUCELL and its Representatives
harmless from and against any and all Losses arising out of or resulting from a
claim by a third party involving any actual or alleged infringement,
misappropriation or other violation of a third party’s intellectual property
rights arising out of or related to any PFIZER Patent Rights, PFIZER Technology
and/or use, promotion, manufacture, commercialization, distribution, offering
for sale, sale or importation of the Licensed Product to the extent such claim
is based on PFIZER Patent Rights and/or PFIZER Technology (but in all cases
excluding Losses for which IMMUCELL is obligated to indemnify PFIZER pursuant to
Section 11.1).

 

(b) To the limited extent that PFIZER suffers Losses arising out of or resulting
from a claim by a third party involving any actual or alleged infringement,
misappropriation or other violation of a third party’s intellectual property
rights arising out of or related to any IMMUCELL Patent Rights, IMMUCELL
Technology and/or use, promotion, manufacture, commercialization, distribution,
offering for sale, sale or importation of the Licensed Product to the extent
such claim is based on IMMUCELL Patent Rights and/or IMMUCELL Technology (but in
all cases excluding (1) Losses for which PFIZER is obligated to indemnify
IMMUCELL pursuant to Section 11.1, and (2) third party claims that (if
successful) would be subject to royalty reduction under Section 6.6), then, upon
written notice to IMMUCELL, PFIZER shall be entitled to deduct and/or offset the
amount of any and all such Losses from future royalties payable to IMMUCELL
pursuant to Sections 4.3 and 4.4 after the date of incurring such Losses, it
being acknowledged and agreed that any such offset of Losses from future royalty
payments shall represent IMMUCELL’s maximum potential liability with respect to
IMMUCELL’s infringement of third party intellectual property rights as specified
in this sub-section.

 

(c) IMMUCELL shall indemnify, defend and hold PFIZER and its Representatives
harmless from and against any and all Losses arising out of or resulting from a
claim by Nutrition 21 involving any actual or alleged infringement,
misappropriation or other violation of Nutrition 21’s intellectual property
rights as defined in the Nutrition 21 Agreements (but in all cases excluding
Losses for which PFIZER may be responsible in the event that PFIZER does not
comply with Section 2.1(b)).

 

11.3 Losses. For purposes of this Agreement, “Losses” shall mean any and all (a)
claims, losses, liabilities, damages, fines, penalties, punitive damages,
deficiencies, interest, awards, and judgments, (b) with respect to third
parties, amounts actually and reasonably paid in

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.



--------------------------------------------------------------------------------

settlement, including (where applicable) any special, indirect, incidental and
consequential damages (including without limitation lost profits) paid to the
third party, and (c) in connection with all of the items referred in clause (a)
above, any and all reasonable, out-of-pocket attorneys’ fees and all other costs
and expenses actually and reasonably incurred in investigating, preparing or
defending any litigation or proceeding, commenced or threatened.

 

11.4 Defense Procedures; Procedures for Third Party Claims. In the event that
any third party (in no event to include any Affiliate of any of the parties)
asserts a claim with respect to any matter for which a party (the “Indemnified
Party”) is entitled to indemnification hereunder (a “Third Party Claim”), then
the Indemnified Party shall promptly notify the party obligated to indemnify the
Indemnified Party (the “Indemnifying Party”) thereof; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then only to the extent that) the Indemnifying Party is prejudiced thereby.

 

(a) The Indemnifying Party shall have the right, exercisable by written notice
to the Indemnified Party within ten (10) days of receipt of notice from the
Indemnified Party of the commencement of or assertion of any Third Party Claim,
to assume and conduct the defense of a Third Party Claim, with counsel selected
by the Indemnifying Party and reasonably acceptable to the Indemnified Party,
provided that (i) the Indemnifying Party has sufficient financial resources, in
the reasonable judgment of the Indemnified Party, to satisfy the amount of any
adverse monetary judgment that is sought; and (ii) the Third Party Claim solely
seeks monetary damages; and (iii) the Indemnifying Party expressly agrees in
writing that as between the Indemnifying Party and the Indemnified Party, the
Indemnifying Party shall be solely obligated to satisfy and discharge the Third
Party Claim in full. (The conditions set forth in (i), (ii) and (iii) above are
collectively referred to as the “Litigation Conditions”). In the case of any
Third Party Claim which is the subject of Section 11.2 (a) or (b), PFIZER shall
be entitled to control the defense of such Third Party Claim.

 

(b) Within ten (10) days after the Indemnifying Party has given notice to the
Indemnified Party of its intended exercise of its right to defend a Third Party
Claim, the Indemnified Party shall give notice to the Indemnifying Party of any
objection thereto based upon the Litigation Conditions. If the Indemnified Party
reasonably so objects, the Indemnified Party shall continue to defend the Third
Party Claim, at the expense of the Indemnifying Party, until such time as such
objection is withdrawn. If no such notice is given, or if any such objection is
withdrawn, the Indemnifying Party shall be entitled, at its sole cost and
expense, to assume and conduct such defense, with counsel selected by the
Indemnifying Party, until such time as the Indemnified Party shall give notice
that any of the Litigation Conditions, in its reasonable judgment, are no longer
satisfied. During such time as the Indemnifying Party is controlling the defense
of such Third Party Claim, the Indemnified Party shall cooperate, and cause its
Affiliates and agents to cooperate upon request of the Indemnifying Party in the
defense or prosecution of the Third Party Claim, including by furnishing such
records, information and testimony and attending such conferences, discovery
proceedings, hearings, trials or appeals as may reasonably be requested by the
Indemnifying Party. In the event that the Indemnifying

 



--------------------------------------------------------------------------------

Party fails to satisfy the Litigation Conditions or does not notify the
Indemnified Party in writing of the Indemnifying Party’s intent to defend any
Third Party Claim within ten (10) days after notice thereof, the Indemnified
Party may (upon notice to the Indemnifying Party) undertake the defense thereof
with counsel of its choice and at the Indemnifying Party’s expense (including
reasonable, out-of-pocket attorneys’ fees and costs and expenses of enforcement
or defense). The Indemnifying Party or the Indemnified Party, as the case may
be, shall have the right to join in (including the right to conduct discovery,
interview and examine witnesses and participate in all settlement conferences),
but not control, at its own expense, the defense of any Third Party Claim which
the other party is defending as provided in this Agreement.

 

(c) The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any compromise or settlement which commits the
Indemnified Party to take, or to forbear to take, any action. The Indemnified
Party shall have the sole and exclusive right to settle any Third Party Claim,
on such terms and conditions as it deems reasonably appropriate, to the extent
such Third Party Claim involves equitable or other non-monetary relief, and
shall not have the right to settle such Third Party Claim to the extent such
Third Party Claim involves monetary damages without the prior written consent of
the Indemnifying Party. Notwithstanding the foregoing, neither party shall have
the right to enter into a compromise or settlement that materially adversely
affects the other party’s Technology or Patent Rights, except with the consent
of the other party.

 

11.5 Disclaimer of Liability for Consequential Damages. IN NO EVENT SHALL ANY
PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE UNDER THIS AGREEMENT FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR REVENUE, SUFFERED BY PFIZER, IMMUCELL OR ANY OF
THEIR RESPECTIVE REPRESENTATIVES, UNDER THIS AGREEMENT, EXCEPT (A) TO THE EXTENT
OF ANY SUCH DAMAGES PAID TO A THIRD PARTY AS PART OF A THIRD PARTY CLAIM, AND
(B) FOR PURPOSES OF INDEMNIFICATION PURSUANT TO SECTION 11, IN THE EVENT OF AN
INTENTIONAL AND WILLFUL BREACH IN BAD FAITH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT BY IMMUCELL OR PFIZER OR THEIR RESPECTIVE AFFILIATES (AS
THE CASE MAY BE) OF THIS AGREEMENT.

 

Section 12.  GOVERNING LAW.

 

12.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof.

 

12.2 Dispute Resolution. With the exception of those matters referred for
resolution by independent accountants under Section 5.5, in the event of any
controversy, claim or counter-claim arising out of or relating to this
Agreement, the parties shall first attempt to resolve such

 



--------------------------------------------------------------------------------

controversy or claim through good-faith negotiations for a period of no less
than thirty (30) days following notification of such controversy or claim to the
other party.

 

Section 13.  CHANGE OF CONTROL.

 

13.1 The parties agree that if, prior to the date that is six (6) months after
submission of the NADA or the Marketing Authorization Application to the CVM or
EMEA for regulatory approval, whichever should first occur, but in no event
later than January 1, 2008, IMMUCELL should undergo a “change of control”
without PFIZER’s prior written consent, then PFIZER shall have option, in its
sole discretion, to purchase from IMMUCELL or its new owner, as the case may be,
for cash within forty-five (45) days after PFIZER receives written notice of the
change of control, all of the IMMUCELL Technology and IMMUCELL Patent Rights
associated with the Licensed Product, including without limitation the
Trademark, which are licensed or are available to PFIZER under this Agreement
for a total purchase price of $2,000,000. For purposes hereof, “Change of
Control” means any transaction resulting in the sale of (1) all or substantially
all of the assets of IMMUCELL, (2) the assets comprising the Technology and
Patent Rights licensed by IMMUCELL hereunder, or (3) beneficial ownership,
direct or indirect, of capital stock representing 50% or more of the number of
votes that may be cast to elect directors of IMMUCELL, but in each case
excluding (a) a reorganization or going-private transaction in which no person
or group owns or controls more than 35% of the outstanding stock of IMMUCELL,
except where any such person or group acquiring ownership or control of more
than 10% of such stock is a material competitor of PFIZER’s animal health
business, and (b) a transaction involving PFIZER or any of its Affiliates.

 

Section 14.  MISCELLANEOUS.

 

14.1 Force Majeure. Neither party hereto shall be liable to the other party for
any losses or damages attributable to a default in or breach of this Agreement
(other than an obligation to make any payment due under this Agreement) which is
the result of war (whether declared or undeclared), acts of God, revolution,
acts of terror, fire, earthquake, flood, pestilence, riot, enactment or change
of Law, labor trouble, or shortage of or inability to obtain material, equipment
or transport which is beyond the reasonable control of such party.

 

14.2 Severability. If and solely to the extent that any provision of this
Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement
or any of its provisions; provided, however, the parties shall use their
respective reasonable efforts to renegotiate the offending provisions to best
accomplish the original intentions of the parties.

 

14.3 Accrued Obligation. Termination of this Agreement for any reason shall not
release any party hereto from any liability which at the time of such
termination has already accrued to the other party or which is attributable to a
period prior to such termination, nor shall it preclude either party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement.

 



--------------------------------------------------------------------------------

14.4 Waivers. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party or parties waiving such term or condition. Neither the
waiver by any party of any term or condition of this Agreement nor the failure
on the part of any party, in one or more instances, to enforce any of the
provisions of this Agreement or to exercise any right or privilege, shall be
deemed or construed to be a waiver of such term or condition for any similar
instance in the future or of any subsequent breach hereof. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be a limitation of any other remedy, right,
undertaking, obligation or agreement.

 

14.5 Entire Agreement; Amendments. This Agreement sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and supersedes all agreements or understandings, verbal or written, made between
IMMUCELL and PFIZER before the date hereof with respect to the subject matter
hereof. None of the terms or this Agreement shall be amended, supplemented or
modified except in writing signed by the parties.

 

14.6 Survival. The provisions of Sections 4, 5, 6, 7, 9, 10, 11, 12, and 14
shall survive the expiration or any termination of this Agreement.

 

14.7 Assignment. This Agreement may not be assigned or otherwise transferred by
either party without the written consent of the other party; provided, however,
either party may, without such consent, assign this Agreement, in whole or in
part, (i) to any of its respective Affiliates or (subject to compliance with
Section 13) any successor-in-interest to substantially all of its business; or
(ii) pursuant to Section 9.2. Any purported assignment in violation of this
Section 14.7 shall be void. Any permitted assignee shall assume all obligations
of its assignor under this Agreement.

 

14.8 Independent Contractor. The relationship between IMMUCELL and PFIZER is
that of independent contractors. IMMUCELL and PFIZER are not joint venturers,
partners, principal and agent, employer and employee, and have no other
relationship other than independent contracting parties.

 

14.9 Notices. Each communication and document made or delivered by one party to
another under this Agreement shall be made in the English language. All notices,
consents, approvals, or other communications required hereunder given by one
party to the other hereunder shall be in writing and made by registered or
certified air mail, facsimile, express overnight courier or delivered personally
to the following addresses of the respective parties:

 

If to IMMUCELL:

   ImmuCell Corporation      56 Evergreen Drive      Portland, Maine 04103     
Attention: Michael F. Brigham      Facsimile: (207) 878-2117

 



--------------------------------------------------------------------------------

with a copy to:    Verrill Dana, LLP      One Portland Square      Portland, ME
04112-0586      Attention: Gregory S. Fryer, Esq.      Facsimile: (207) 774-7499
If to PFIZER:    Pfizer Animal Health      235 East 42nd Street      Mailstop:
150-41-19      New York, New York 10017-5755      Attention: Peggy Dillender  
   Facsimile: 212-883-4858 with a copy to:    Pfizer Animal Health      235 East
42nd Street      Mailstop: 150-42-22      New York, New York 10017-5755     
Attention: Christopher Eliopulos, Sr. Corp. Counsel      Facsimile: 646-792-4155

 

Notices hereunder shall be deemed to be effective (a) upon receipt if personally
delivered, (b) on the tenth (10th) Business Day following the date of mailing if
sent by registered or certified air mail; (c) on the second Business Day
following the date of transmission or delivery to the overnight courier if sent
by facsimile or overnight courier. A party may change its address listed above
by sending notice to the other party in accordance with this Section 14.9.

 

14.10 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party, including, without
limitation, any creditor of either party. No such third party shall obtain any
right under any provision of this Agreement or shall by reasons of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against either party. A person who is not a party to this Agreement
may not enforce any of its terms under the Contracts (Rights of Third Parties)
Act 1999 but this does not affect any right or remedy of a third party which
exists or is available other than under that Act.

 

14.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

14.12 Counterparts. This Agreement may be executed in any two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

14.13 Headings. Headings in this Agreement are included herein to ease of
reference only and shall have no legal effect. References to Sections,
Schedules, and Exhibits are to Sections, Schedules and Exhibits to this
Agreement unless otherwise specified.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorized officers upon the date set forth below.

 

IMMUCELL CORPORATION

     

PFIZER INC.

By:  

/s/ Michael F. Brigham

      By:  

/s/ Pedro Lichtinger

Name:

 

Michael F. Brigham

     

Name:

 

Pedro Lichtinger

Title:

 

President and CEO

     

Title:

 

President, Pfizer Animal Health

Date:

 

December 21, 2004

     

Date:

 

December 21, 2004

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Clinical Studies and Supplies

 

1. Clinical Studies:

 

To include:

 

US study to determine efficacy against sub-clinical mastitis

US study to determine efficacy against clinical mastitis

 

European study to determine efficacy against sub-clinical mastitis

European study to determine efficacy against clinical mastitis

 

Other such studies as required in other Territories (including US and Europe) as
required to support regulatory submissions.

 

2. Drug Product Supplies for Clinical Studies

 

IMMUCELL shall provide fully characterized Drug Product, manufactured to
appropriate GMP standards for the API at this point in development, and suitable
for the initial US clinical trials as determined by QA requirements that will be
agreed to subsequently by the parties.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

IMMUCELL Patent Rights

 

Patents Licensed from Nutrition 21:

 

Country

--------------------------------------------------------------------------------

 

Patent number

--------------------------------------------------------------------------------

 

Date of filing

--------------------------------------------------------------------------------

 

Date of grant

--------------------------------------------------------------------------------

USA

  US 5,217,950   1/21/92   6/8/93

USA

  US 5,260,271   4/17/92   11/9/93

USA

  US 5,691,301   11/9/93   11/25/97

USA

  US 5,753,614   6/6/95   5/19/98

USA

  US 5,763,395   2/9/95   6/9/98

 

Patents and Applications Filed by IMMUCELL:

 

Country

--------------------------------------------------------------------------------

 

Patent number

--------------------------------------------------------------------------------

 

Date of filing

--------------------------------------------------------------------------------

 

Date of grant

--------------------------------------------------------------------------------

USA

  US 6,794,181   10/9/02   9/21/04

PCT

  Application PCT/US03/31986   10/7/03   <pending>

 

This includes all continuations, continuations-in-part, divisionals,
provisionals, patents of addition, reissues, re-examinations, renewals or
extensions thereof and all Supplemental Protection Certificates.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Transfer of Manufacturing Process

 

a) Production Cultures

 

IMMUCELL shall transfer stocks of production culture to PFIZER, together with
methods and full historical documentation for the production and the testing of
the stocks. IMMUCELL shall aid PFIZER in the transfer of these production
culture stocks to a facility that PFIZER identifies with necessary licenses and
USDA permits.

 

This transfer is to be completed within 60 days after the Effective Date, after
which time PFIZER and IMMUCELL shall each be responsible for maintenance and
propagation of the seed stocks in their respective facilities.

 

If the Agreement is terminated, all samples of the original culture, and strains
derived from the original, shall be returned by PFIZER to IMMUCELL. Under these
circumstances IMMUCELL shall reimburse PFIZER for reasonable shipping expenses
in the transfer of such cultures.

 

b) Transfer of the Raw Material process

 

IMMUCELL shall:-

 

  •   allow PFIZER to observe the manufacture of the clinical supplies of Raw
Material, following which transfer of the process shall commence.

 

  •   be responsible for its respective reasonable expenses involved in the
transfer.

 

  •   provide reasonable access to key IMMUCELL personnel to advise on
establishing the process at a PFIZER facility (to include visits to the site of
Raw Material manufacture, with PFIZER to bear all reasonable travel costs)

 

c) Transfer of the Drug Product process

 

IMMUCELL shall, to the extent reasonably required by PFIZER or its designated
Contract Manufacturer, provide PFIZER with all available details concerning the
manufacture of Drug Product, subject however to any nondisclosure obligations to
third parties.

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Minimum Royalties

 

     Year 1


--------------------------------------------------------------------------------

   Year 2


--------------------------------------------------------------------------------

   Year 3


--------------------------------------------------------------------------------

   Year 4


--------------------------------------------------------------------------------

   Year 5


--------------------------------------------------------------------------------

   Until
expiry


--------------------------------------------------------------------------------

Payment for US Sales ($)

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

Payment for EU Sales ($)

   [* * *]    [* * *]    [* * *]    [* * *]    [* * *]    [* * *]

 

Notes

 

  1) Year relates to full calendar year immediately following the year during
the Term in which the NADA or Marketing Authorization Application is approved by
the CVM or the EMEA, whichever is first to occur.

 

  2) Minimum Royalties in a given calendar year are to be reduced by 50% in any
country within the Territory where a Competing Product (other than one offered
by a party to this Agreement or its Affiliates or sublicensees) achieves market
share in the Field of Use of 25% or more than that of the Licensed Product
(except that de minimis sales of less than $250,000 for the Competing Product in
that country shall not give rise to any adjustment), with the result that a
reduction in overall Minimum Royalties for the United States or European Union
(as the case may be) shall be made on a pro rata basis based on commercial sales
per country relative to the respective Territory.

 

  3) During any of Years 1, 2 or 3, if Licensed Product has been sold
commercially in both the United States and the European Union, and if there is
excess of royalties in either the US or the EU above the Minimum Royalties due
in such region, then such excess amount shall be applied and credited to the
Minimum Royalties due in the other region for the same period.

 

[* * *] Confidential Treatment Requested. The confidential portions have been
filed separately with the Securities & Exchange Commission.